DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing received on 01/27/2022 is accepted and overcomes the previous objection.

Response to Arguments
Applicant’s response filed 01/27/2022 has been fully considered. Applicant’s amendments to claims 3 and 9 overcome the previous objections. Applicant’s amendments and the accompanying arguments with respect to claims 1 and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujiwara et al. (US 2015/0357279) and Chang et al. (US 2015/0333074).
Applicant’s amendments to claim 13 incorporate the allowable subject matter of original claim 13 and place claims 9 in condition for allowance. Therefore, the rejection has been withdrawn.  

Election/Restrictions
Claim 9 is allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 08/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/02/2021 is partially withdrawn.  Claim 16, directed to Species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5 and 6, directed to Species II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 2015/0357279). 
In reference to claim 1, Fujiwara et al. (US 2015/0357279), hereafter “Fujiwara,” discloses a semiconductor device, with reference to Figure 4, comprising: first, 402, second, 204, 
 wherein the first and second gates 208 are physically connected with each other and disconnected from the fifth gate, 210, see annotated Figure below.
In reference to claim 2, Fujiwara discloses one of the S/D regions of the third transistor 416, one of the S/D regions of the fourth transistor N1, and the fifth gate are electrically connected 230.
In reference to claim 7, Fujiwara discloses each of the first through fifth active regions comprises a fin, and each of the first through sixth transistors is a FinFET, paragraph 24.

    PNG
    media_image1.png
    579
    729
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 4 of Fujiwara annotated to show the first through fifth transistors and their respective active regions 1-5.)]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0357279 in view of Chang et al. (US 2015/0333074).

Fujiwara does not disclose the common layer being metal, and the another common layer being metal.
Chang et al. (US 2015/0333074) discloses a semiconductor device including teaching the first and second gates share a common metal layer 224, and wherein the third and fourth gates share another common metal layer 226, paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first and second gates share a common metal layer, and wherein the third and fourth gates share another common metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate material for another.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2003/0185044) in view of Chang et al. (US 2015/0333074).
In reference to claim 21, Nii discloses a memory cell, with reference to Figure 15, comprising: first N3, second P1, third P2, fourth N2, and fifth N5, transistors arranged in order from first to fifth along a first direction, wherein the first, fourth, and fifth transistors are of a first conductivity type (n-type in p-wells PW0 and PW1), the second and third transistors are of a second conductivity type (p-type in n-well NW) opposite the first conductivity type, and each of the first through fifth transistors comprises a channel region, two source/drain (S/D) regions, and a gate stack over the respective channel region, paragraphs 74-78, 141, 142, and 146; a first 
Nii does not disclose a top surface of the first conductive feature and a top surface of the second conductive feature are leveled. 
Chang discloses a memory cell including teaching a top surface of a first conductive feature, N1 in Figures 4 and 5, and a top surface of the second conductive feature 430 are leveled, paragraphs 43-45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the first conductive feature and a top surface of the second conductive feature to be leveled. One would have been motivated to do so in order to provide a planar surface over the memory cell, paragraphs 43-45.
In reference to claim 22, Chang discloses the second conductive feature is directly above a portion of the gate stack of the fifth transistor and directly above a portion of the first conductive feature, Figure 5 and 9 (C).
In reference to claim 23, Nii does not disclose the second conductive feature is sandwiched between two opposing sidewalls of the first conductive feature and the gate stack of the fifth transistor.
Chang discloses a memory cell including teaching a second conductive feature, 430 in Figures 4 and 5, sandwiched between two opposing sidewalls of the first conductive feature N1 and the gate stack 224 of a transistor, paragraphs 25, 27, 28, 32, and 33. It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nii in view of Chang to form the second conductive feature sandwiched between two opposing sidewalls of 
In reference to claim 24, Nii discloses the second conductive feature electrically connected to the gate stack of the fifth transistor as addressed above.
Nii does not disclose the gate stack of the fifth transistor includes a metal layer, and wherein the metal layer has a first top surface below a bottom surface of the second conductive feature and a second top surface above the bottom surface of the second conductive feature.
Chang discloses a semiconductor device including teaching a gate stack including a metal layer, paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate stack of the fifth transistor includes a metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate material for another.
Chang further teaches wherein the metal layer, 920 in Figure 9 (C) has a first top surface, 990 in Figure 9 (B), below a bottom surface of the second conductive feature 970 and a second top surface (under layer 960) above the bottom surface of the second conductive feature, paragraphs 42 and 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal layer to have a first top surface below a bottom surface of the second conductive feature and a second top surface above the bottom surface of the second conductive feature. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. .

Allowable Subject Matter
Claims 9-12 and 14-17 are allowed.
In reference to claim 9, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the active regions arranged in order, the alignment of the gates, and the conductivity types of the transistors; in combination with the other recited limitations.  Claims 10-12 and 14-17 depend on claim 9.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first, second, third, fourth, and fifth active regions are arranged in order from first to fifth along the second direction; in combination with the other recited limitations in the respective base claims.
Claim 4 depends from claim 3 and would be allowable in combination with the other recited limitations in the respective base claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897